United States Court of Appeals
                       For the First Circuit

No. 14-1252

               RAYMOND JAMES FINANCIAL SERVICES, INC.,

                        Petitioner, Appellee,

                                    v.

                        ROBERT MICHAEL FENYK,

                       Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel,    U.S. District Judge]


                               Before

                     Howard, Lipez, and Barron,
                           Circuit Judges.



     Norman E. Watts, with whom Watts Law Firm, PC was on brief,
for appellant.
     Sandra D. Grannum, with whom Davidson & Grannum, LLP, Peter J.
Pingitore, and Pingitore & Fitzpatrick, LLC were on brief, for
appellee.



                           March 11, 2015
               LIPEZ, Circuit Judge.        An arbitration panel awarded

appellant Robert Fenyk $600,000 in back pay based on a claim that

he was unlawfully terminated from his job as a stock broker because

he   is   an    alcoholic.     The   district   court   vacated    the   award,

concluding that the arbitrators lacked authority to grant that

remedy because Fenyk brought no claims under the state law the

arbitrators applied.         Fenyk now seeks reinstatement of the award,

arguing that the district court failed to give due deference to the

arbitrators' ruling.

               We reverse the district court's judgment.          Although the

arbitration decision may have been incorrect as a matter of law, it

was not beyond the scope of the panel's authority.

                                       I.

A. Factual Background

               Appellant Fenyk was associated with appellee Raymond

James Financial Services ("RJFS") as a securities broker for more

than seven years, first in New York City and then, beginning in

October 2004, in Vermont.            Fenyk managed his own small branch

office in Vermont and was designated an independent contractor for

RJFS under his agreement with the company.                RJFS is based in

Florida, and the "Independent Sales Associate Agreement" that Fenyk

signed contained a provision stating that Florida law would govern

disputes between the parties.          Fenyk also signed RJFS's Business




                                      -2-
Ethics Policy, in which he agreed to arbitrate any conflicts

"arising out of the independent contractor relationship."

           In May 2009, during a routine check of Fenyk's customer

communications, an RJFS reviewer noticed an email to a client,

Fenyk's former domestic partner, suggesting that Fenyk had an

alcohol problem.        The email began with information about the

client's account, but went on to note Fenyk's "slip" and his "need

[for] meetings and real sobriety for a dialoug [sic] with you."

The email also reported that Fenyk's "new AA friend was very hard

on [him] last night."

           The reviewer alerted Fenyk's RJFS supervisors in Florida

to the email.    On May 27, Thomas Harrington, regional director for

the Northeast, and John Tholen, the assistant regional director,

called   Fenyk   and    told   him   they   were   no   longer   comfortable

supervising him from afar and his contract would be terminated in

thirty days.1    Harrington testified that he decided to terminate

Fenyk's affiliation with RJFS as a result of the email because he

was concerned about Fenyk's "ongoing sobriety" and the possibility

that he was transacting business with clients while he had "an

alcohol problem."      Although Fenyk's employment with RJFS initially

was extended beyond the thirty days so he could arrange a sale of




     1
       The Sales Associate Agreement provided that it could be
terminated with five business days' notice, in writing, from either
party.

                                     -3-
his client "book" to another RJFS broker, the relationship ended on

July 1, 2009, after Fenyk decided not to proceed with that sale.

          Approximately two years later, in June 2011, Fenyk filed

a complaint in Vermont state court alleging that he had been fired

on account of his sexual orientation and his status as a recovering

alcoholic, in violation of Vermont's Fair Employment Practices Act

("VFEPA"), Vt. Stat. Ann. tit. 21, § 495.   Once alerted by RJFS of

his obligation to arbitrate employment disputes, Fenyk dismissed

the complaint and brought an arbitration proceeding before the

Financial Industry Regulatory Authority ("FINRA").        His FINRA

Statement of Claim reiterated the same two causes of action

asserted in his court complaint: retaliation based on sexual

orientation and disability, in violation of Vermont law.      Fenyk

sought $665,000 in back pay, $588,000 in front pay, and $250,000 in

punitive damages, along with attorney's fees and costs.

          In addition to denying the allegations of discriminatory

action, RJFS responded to Fenyk's filing by asserting that Vermont

law did not apply to the parties' relationship, and thus the

Vermont claims necessarily failed; that Fenyk was an independent

contractor, not an employee, and was therefore not protected by

either Florida's or Vermont's employment discrimination law; and

that his claims were time-barred.

          A hearing was held before a panel of three arbitrators in

January 2013.    On the opening day, Fenyk asked to amend his


                               -4-
complaint to add a claim under the Americans with Disabilities Act,

42 U.S.C. §§ 12111-12117, noting that the federal law "mirrors" the

Vermont and Florida employment discrimination statutes and that,

hence, there would be no prejudice to the defense.                 Counsel for

RJFS objected to the proposed amendment as untimely, stating that

she had "responded to the claims that have been proffered."                 She

further noted that Fenyk had not, in fact, alleged discrimination

per se, but had only asserted claims for retaliation.                 Fenyk did

not at that time propose to add claims under Florida law.

              The panel proceeded without deciding whether to accept

Fenyk's proposed amendment and, following the four-day hearing,

Fenyk again moved to amend his Statement of Claim, this time

seeking to add disability discrimination claims under federal, New

York, and Florida law.2           He argued that the statutes and the

elements of the claims "are essentially the same[,] as are the

interpretive judicial decisions," though he noted that damage

awards      are   handled   differently    under   the   various   provisions.

              On the same day he filed his renewed motion to amend,

Fenyk also filed a post-hearing brief, in which he noted that he

originally had asserted claims under Vermont law but had since

moved       "to   add    claims   for     violations     of   other    relevant

jurisdictions."         He repeated his assertion that the state statutes


        2
       By this time, Fenyk's focus was solely on his disability-
based cause of action, as he withdrew his claim based on sexual
orientation at the conclusion of the hearing.

                                        -5-
are similar to each other and to federal law, "forbid[ding]

employers from engaging in discriminatory practices against their

employees,"     again   acknowledging     that   the   statutory    remedies

differed.   He urged the panel, inter alia, to grant his motion to

amend his Statement of Claim to add claims under federal, New York

and Florida law.

            In its post-hearing brief, RJFS pressed the panel to

reject Fenyk's proposed amendment.3          The company argued, inter

alia, that Fenyk had violated FINRA rules by making the motion

outside the prescribed time period, RJFS would be prejudiced by the

belated amendment, and the proposed ADA claim should in any event

be   rejected   as   time-barred.    RJFS    acknowledged    that   Florida

employment discrimination law "substantially" differs from Vermont

law only in its treatment of sexual orientation, and asserted that,

even under Vermont's choice-of-law principles, Florida law would

apply.

B. Arbitration Ruling

            In March 2013, the arbitration panel denied Fenyk's

motion to amend his Statement of Claim, finding that the request

was untimely and there were "no special circumstances alleged to

justify such relief." At the same time, however, the panel granted



      3
       RJFS addressed only Fenyk's request made at the hearing to
add an ADA claim, as Fenyk's written motion also seeking to add
claims under New York and Florida law was submitted on the same
date as RJFS's post-hearing brief.

                                    -6-
what it described as a request from both parties that Florida law

be applied to the proceedings.4         The panel subsequently refused to

reconsider its denial of Fenyk's motion to amend.

               The arbitrators announced their ruling on the merits in

late       April   2013,   issuing   only    a   brief   statement   of   their

conclusions. See Zayas v. Bacardi Corp., 524 F.3d 65, 70 (1st Cir.

2008) ("Although arbitrators frequently elect to explain their

decisions in written opinions, they are under no compulsion to do

so.").       We reproduce here the complete "Award" section of their

decision.

               After considering the pleadings, the testimony
               and evidence presented at the hearing, and the
               post-hearing submissions, the Panel has
               decided in full and final resolution of the
               issues submitted for determination as follows:

               1. Respondent is liable for and shall pay to
               Claimant compensatory damages in the amount of
               $600,000.00 for back pay on his claim of
               discrimination based on disability.

               2. Respondent is liable for and shall pay to
               Claimant attorneys' fees in the amount of
               $33,627.50 plus litigation expenses in the
               amount of $2,414.53 pursuant to paragraph
               22(b) of the contract between the parties and
               §760.11(5) of the Florida Civil Rights Act.


       4
       Although the record does not show that Fenyk expressly asked
that Florida law be applied to the dispute, the panel reasonably
inferred such a request.      Not only did Fenyk seek to add a
discrimination claim under Florida law, but he also observed at the
close of the arbitration hearing that Florida law "probably" will
apply and, in his post-hearing brief, suggested that Florida or New
York law would apply depending upon where the employment contract
was signed. On appeal, Fenyk states that both parties agree that
Florida law governs their dispute.

                                       -7-
           3. Any other relief sought under Claimant's
           claims of statutory discrimination [] is
           denied.

           4. Any and all relief not specifically
           addressed herein, including punitive damages,
           is denied.

The panel also assessed RJFS roughly $20,000 in arbitration fees.

C. District Court Ruling

           RJFS moved in federal court to vacate the arbitration

award on the ground that the arbitrators had exceeded their powers

by, inter alia, awarding damages on a claim -- violation of the

Florida Civil Rights Act ("FCRA") -- "that Fenyk never submitted to

them for their review." Verified Petition to Vacate an Arbitration

Award, at 6.   The district court agreed with RJFS that the award

was unsupportable.   The court noted that the arbitration panel had

determined that Florida law applied, but nonetheless had ignored

Florida's one-year statute of limitations for civil rights claims

"and somehow construed Florida law to find a violation of a Vermont

statute -- a statute which, given the governing law, was wholly

inapplicable to the case."      The court then concluded:

           Awarding damages to a plaintiff who has pled
           no claims under the applicable law plainly
           transgressed the limits of the arbitrators'
           power.   For this reason, the award must be
           vacated.

           This appeal by Fenyk followed.          He argues that the

district   court   erred   in   construing   the   Florida   statute   of

limitations to bar his claim and improperly failed to defer to the


                                   -8-
arbitrators' "good faith effort" to resolve the dispute.                    In

response, RJFS reiterates the two primary flaws it has consistently

identified in the arbitration decision: (1) the panel awarded

damages despite its finding that Florida law applied and Fenyk

brought no claims under Florida law; and (2) even assuming Fenyk's

claims may be analyzed as alleged violations of Florida law, such

claims   fail    as   time-barred      under   the    one-year    statute    of

limitations     for   initiating   a   complaint     under   Florida's    anti-

discrimination law.

                                       II.

A. Legal Principles

          A district court's decision to vacate or confirm an

arbitration award is subject to plenary review.              Doral Fin. Corp.

v. García-Veléz, 725 F.3d 27, 31 (1st Cir. 2013).                However, our

evaluation of an arbitrator's ruling "is extremely narrow and

exceedingly deferential," id. (quoting Wheelabrator Envirotech

Operating Servs., Inc. v. Mass. Laborers Dist. Council Local 1144,

88 F.3d 40, 43 (1st Cir. 1996)), and is indeed "among the narrowest

known in the law," Me. Cent. R.R. Co. v. Bhd. of Maint. of Way

Emps., 873 F.2d 425, 428 (1st Cir. 1989).            To obtain vacatur of an

arbitration award, "[i]t is not enough for [a party] to show that

the panel committed an error -- or even a serious error."                Stolt-

Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662, 671 (2010);

see also N. New England Tel. Operations LLC v. Local 2327, 735 F.3d


                                       -9-
15, 20-21 (1st Cir. 2013) ("[C]ourts [] do not sit to hear claims

of factual or legal error by an arbitrator as an appellate court

does reviewing decisions of lower courts." (second alteration in

original) (quoting United Paperworkers Int'l Union, AFL-CIO v.

Misco, Inc., 484 U.S. 29, 38 (1987))).

            Rather, an arbitration ruling ordinarily is unenforceable

only if it imposes the arbitrators' "own view of sound policy"

instead of adhering to the agreement that governs the parties'

relationship.     Stolt-Nielsen, 559 U.S. at 672; id. at 671 (noting

that arbitration rulings are vulnerable when the arbitrator "strays

from     interpretation   and   application        of   the   agreement   and

effectively     dispense[s]   his   own    brand   of   industrial   justice"

(alteration in original) (quoting Major League Baseball Players

Ass'n v. Garvey, 532 U.S. 504, 509 (2001) (per curiam) (internal

quotation marks omitted)); see also Oxford Health Plans LLC v.

Sutter, 133 S. Ct. 2064, 2068 (2013) (stating that "courts may

vacate     an   arbitrator's    decision       'only     in   very    unusual

circumstances'" (quoting First Options of Chi., Inc. v. Kaplan, 514
U.S. 938, 942 (1995)).

            As we previously have noted, however, "[t]he limited

scope of our review . . . is not equivalent to granting limitless

power to the arbitrator."           Doral Fin. Corp., 725 F.3d at 31

(internal quotation marks omitted); see also Kashner Davidson Sec.

Corp. v. Mscisz, 531 F.3d 68, 74 (1st Cir. 2008) ("An arbitration


                                    -10-
award . . . is not utterly impregnable." (internal quotation marks

omitted)).    The Federal Arbitration Act ("FAA") specifies a number

of grounds that would support an order vacating an award, including

fraud, bias, and prejudicial misbehavior. See 9 U.S.C. § 10(a)(1),

(2), (3).      Perhaps the most common basis -- and the rationale

invoked by the district court in this case -- is "where the

arbitrators exceeded their powers."          Id. § 10(a)(4); see, e.g.,

Oxford Health Plans LLC, 133 S. Ct. at 2068; Stolt-Nielsen, 559
U.S. at 669-70; Salem Hosp. v. Mass. Nurses Ass'n, 449 F.3d 234,

239-40 (1st Cir. 2006).

             Some    courts,   including   our    own,   have    held   that

arbitration awards also may be vacated if they are in "manifest

disregard of the law," a ground not explicitly included in § 10.

Bangor Gas Co. v. H.Q. Energy Servs. (U.S.) Inc., 695 F.3d 181, 187

(1st Cir. 2012) (internal quotation marks omitted).                We have

invoked   that      standard   primarily   for   cases   where   the    award

contradicted unambiguous contract language or "the arbitrator

recognized the applicable law, but ignored it." Id. (quoting Gupta

v. Cisco Sys., Inc., 274 F.3d 1, 3 (1st Cir. 2001)); see also

Stolt-Nielsen, 559 U.S. at 672 n.3 (noting party's description of

the standard as "requiring a showing that the arbitrators knew of

the relevant [legal] principle, appreciated that this principle

controlled the outcome of the disputed issue, and nonetheless




                                    -11-
willfully flouted the governing law by refusing to apply it"

(alteration in original) (internal quotation marks omitted)).

          Whether the manifest-disregard doctrine remains good law,

however, is uncertain. A circuit split has developed following the

Supreme Court's decision in Hall Street Associates, L.L.C. v.

Mattel, Inc., 552 U.S. 576, 584 (2008), which held that § 10 of the

FAA provides the exclusive grounds under the statute for vacatur of

arbitration awards.       See Bangor Gas Co., 695 F.3d at 187 & n.3

(listing cases).         Although we concluded, in dicta, that the

doctrine is no longer available, id. (citing Ramos-Santiago v.

United Parcel Serv., 524 F.3d 120, 124 n.3 (1st Cir. 2008)), we

have "not squarely determined whether our manifest disregard case

law can be reconciled with Hall Street," Kashner Davidson Sec.

Corp. v. Mscisz, 601 F.3d 19, 22 (1st Cir. 2010).                    See Stolt-

Nielsen, 559 U.S. at 672 n.3 (refraining from deciding whether

"manifest disregard" survived Hall Street "as an independent ground

for review or as a judicial gloss on the enumerated grounds for

vacatur set forth at 9 U.S.C. § 10").

          We    need    not   resolve   the   uncertainty   over      "manifest

disregard" here.       As we explain below, even assuming the doctrine

remains available, it would not invalidate the award in this case.

B. Whether the Award Exceeds the Arbitrators' Authority

          The district court identified two problems with the

arbitration    panel's    decision:     (1)   its   disregard   of    Florida's


                                      -12-
statute of limitations, and (2) the award of damages despite

Fenyk's failure to bring any claims under Florida law -- the law

that everyone now agrees governs his dispute with RJFS.          We

consider each issue in turn.

            1.   Statute of Limitations

            RJFS argues that Fenyk's claims, brought two years after

his contract was terminated, were barred by Florida's statute of

limitations for civil rights actions.5     The company asserts that

Fenyk alleged claims under Vermont law -- which has a longer

limitations period6 -- in an attempt to circumvent the Florida

time-bar.    That attempt necessarily fails, the company maintains,

because Florida law governs the controversy.

            Given the arbitration panel's determination that Florida

law applies to Fenyk's claims, we agree that Florida's statute of

limitations governs.     That judgment does not help RJFS.   At the

time of the arbitration panel's decision, Florida law on the



     5
       The FCRA provides that an administrative complaint must be
filed within 365 days of the alleged violation, see Fla. Stat.
§ 760.11(1), and imposes various deadlines for filing a "civil
action," one of which provides that an action must be commenced no
later than one year after the administrative agency finds
reasonable cause to believe that an unlawful discriminatory
practice has occurred, id. §§ 760.11(4), (5).
     6
       Both the VFEPA and the FINRA Code of Arbitration Procedure
for Industry Disputes have six-year limitations periods. See Vt.
Stat. Ann. tit. 12, § 511; Egri v. U.S. Airways, Inc., 804 A.2d
766, 770 (Vt. 2002); FINRA Rule 13206(a). The FINRA Code, however,
states that its rule on time limits "does not extend applicable
statutes of limitations." Rule 13206(c).

                                 -13-
applicability of statutory limitations periods to arbitrations was

evolving.    Two weeks after the panel's April 2013 ruling in this

case, the Florida Supreme Court held that a general statute of

limitations provision applicable to most state law civil actions

also applies to arbitration proceedings.     See Raymond James Fin.

Servs., Inc. v. Phillips, 126 So. 3d 186, 188 (Fla. 2013) (issued

May 16, 2013, and revised Nov. 7, 2013).     The high court's ruling

came in response to a certified question from an intermediate

appellate court, which had held that the provision at issue --

Florida Statutes § 95.011 -- governs arbitrations only if the

parties' arbitration agreement expressly incorporates a statutory

filing deadline.    See Raymond James Fin. Servs., Inc. v. Phillips,

110 So. 3d 908, 914 (Fla. Dist. Ct. App. 2011) (per curiam).      In

reversing the lower court, the Florida Supreme Court concluded that

arbitrations are subject to § 95.011 because the statute defines an

"action" to encompass "proceedings," thereby including arbitration

proceedings within its scope.     See Phillips, 126 So. 3d at 193.7


     7
         Section 95.011 states:

     A civil action or proceeding, called "action" in this
     chapter, including one brought by the state, a public
     officer, a political subdivision of the state, a
     municipality, a public corporation or body corporate, or
     any agency or officer of any of them, or any other
     governmental authority, shall be barred unless begun
     within the time prescribed in this chapter or, if a
     different time is prescribed elsewhere in these statutes,
     within the time prescribed elsewhere.

Section 95.011 thus does not itself set a specific limitations

                                  -14-
            Here, the parties debate whether the holding in Phillips

extends    to    claims   brought   under   the   FCRA,   Fla.   Stat.   Ann.

§§ 760.01-760.11.8        However, whether the decision in fact applies

to employment discrimination cases such as the one before us does

not matter. Given the legal uncertainty reflected in the certified

question presented to the Florida Supreme Court, and the fact that

even "serious error" by arbitrators will not invalidate their

award, any error by the panel in refusing to dismiss Fenyk's claims

as untimely does not rise to the level necessary to justify

vacatur.    Stolt-Nielsen, 559 U.S. at 671.

            2.    The Absence of Claims under Florida Law

            The panel's award of damages based on Florida law,

despite its denial of Fenyk's request to amend his Statement of

Claim to include a claim under the FCRA, troubled the district

court.    We understand its discomfort.       Yet we cannot conclude, in


period, but applies generally to bar "civil action[s] or
proceeding[s]" commenced outside of particular statutory limits.
     8
        Unlike § 95.011, § 760.11 does not expressly equate
"proceedings" and "actions."     Nor is it a general limitations
provision. Rather, it sets out a detailed scheme of administrative
and court procedures available to individuals claiming civil rights
violations. See, e.g., Fla. Stat. Ann. § 760.11(1) (stating that
"[a]ny person aggrieved by a violation of [the Act] may file a
complaint with the commission within 365 days of the alleged
violation"); id. § 760.11(7) ("In the event the final order issued
by the commission determines that a violation of the Florida Civil
Rights Act of 1992 has occurred, the aggrieved person may bring,
within 1 year of the date of the final order, a civil action
. . . .").



                                    -15-
the particular circumstances of this case, that the arbitrators'

decision to impose liability on RJFS under Florida law "willfully

flouted the governing law" or otherwise exceeded the bounds of the

arbitrators' authority to resolve the parties' dispute.                  Stolt-

Nielsen, 559 U.S. at 672 n.3 (internal quotation marks omitted).

The reliance on Florida law would be a different matter if the

pertinent statutes in Florida and Vermont materially diverged.

RJFS acknowledged in its post-hearing brief, however, that the two

states' anti-discrimination laws are substantially equivalent in

covering    disability    discrimination.         See    Johnson    v.     Great

Expressions Dental Ctrs. of Fla., P.A., 132 So. 3d 1174, 1176 (Fla.

Dist. Ct. App. 2014) (noting that "the FCRA is patterned after

Title VII of the federal Civil Rights Act of 1964" and that "we

look to federal case law as well as Florida decisions to interpret

the statute"); Payne v. U.S. Airways, Inc., 987 A.2d 944, 948 (Vt.

2009) (stating that "the VFEPA, which is patterned on Title VII of

the   federal    Civil   Rights     Act   protecting    against    employment

discrimination . . . , is often guided by the federal courts'

interpretations of Title VII").             Moreover, not knowing how the

arbitrators would treat Fenyk's inappropriate Vermont claims, the

company prudently explained in its pre-hearing brief the reasons

why it believed Fenyk's claims failed under both Florida and

Vermont law.      RJFS also noted in that filing the similarities

between    the   two   laws   and   their    mutual    reliance    on    federal


                                     -16-
precedents.   See, e.g., RJFS Pre-Hearing Brief at 14 ("We may

therefore look to federal caselaw for the appropriate standards and

burdens to establish a discrimination claim under either Vermont or

Florida law.").

           To the extent there are differences in the two states'

laws, the arbitrators' decision to apply Florida law -- the

approach RJFS has demanded throughout the proceedings -- protects

the company from obligations at odds with those encompassed by the

arbitral agreement.     See RJFS Post-Hearing Brief at 13 ("The

justified expectations of the parties were that the relationship

would be governed under Florida law."). Although a shorter statute

of limitations in Florida was a potentially crucial difference from

Vermont law that favored RJFS, the panel applied the law that RJFS

insisted be used and still made a determination adverse to the

company.   We already have explained why we may not dislodge that

determination.9   Briefly stated, the arbitrators were empowered to

resolve claims of employment discrimination against RJFS under

Florida law, and that is what they did.   Cf. Kashner Davidson, 531
F.3d at 77 (citing George Watts & Son, Inc. v. Tiffany and Co., 248


     9
       Given the high hurdle for finding reversible error by the
arbitrators, we also cannot disturb two other implicit subsidiary
judgments criticized by RJFS: (1) treating Fenyk as an employee
protected by the Florida statute rather than as an independent
contractor, and (2) concluding that he adequately alleged a cause
of action for disability discrimination related to his termination,
despite framing his claims in terms of retaliation. Indeed, RJFS
does not argue on appeal that the arbitration award is
unsustainable because of either of those asserted errors.

                                -17-
F.3d 577 (7th Cir. 2001), parenthetically noting the court's

hypothesis that an arbitration award based on state law different

from the state law specified in an arbitration agreement "could be

deemed a 'manifest disregard of the law' or, alternatively, as

exceeding the arbitrator's powers").

          One might reasonably argue that the panel's decision to

grant Fenyk a remedy under Florida law is incompatible with its

denial of Fenyk's request to amend his arbitration complaint to

include claims under the FCRA and, for that reason, was improper.

In effect, the panel did what it told Fenyk it would not do: view

his allegations of discrimination through the lens of Florida

statutory law. Though the panel's unexplained reliance on the FCRA

leaves us perplexed, and may have been erroneous, it does not

render the award unsustainable.    Importantly, the panel had the

authority to allow the addition of Florida claims.   See FINRA Rule

13309(b) (stating panel's authority to grant a motion to amend).

As the principles governing arbitration awards recited above make

clear, the question before us is not whether the arbitrators made

the correct decision when they gave Fenyk a remedy under Florida

law, but whether their decision was authorized by the parties'

agreement.   In the final analysis, the panel apparently decided

that Fenyk's mistake in labeling his claims did not justify denying

him relief. Where the arbitrators applied the substantive law that

RJFS agreed would govern its conduct, that choice to apply Florida


                               -18-
law falls within the category of judgments -- even if erroneous --

that we may not disturb.

                                       III.

           In opting for arbitration as its preferred mechanism for

resolving employment disputes, RJFS "trade[d] the procedures and

opportunity     for    review   of    the   courtroom       for   the   simplicity,

informality, and expedition of arbitration." Doral Fin. Corp., 725
F.3d at 31 (parenthetically quoting Gilmer v. Interstate/Johnson

Lane   Corp.,    500 U.S. 20,    31   (1991)).         Barring     exceptions

inapplicable     here,    our   limited     review     of    arbitral     decisions

requires us to uphold an award, regardless of its legal or factual

correctness, if it "'draw[s] its essence from the contract' that

underlies the arbitration proceeding."           Cytyc Corp. v. DEKA Prods.

Ltd. P'ship, 439 F.3d 27, 32 (1st Cir. 2006) (quoting Misco, 484
U.S. at 38). For the reasons we have explained, the panel's ruling

satisfies that standard.

           Accordingly, we reverse the decision of the district

court and remand the case for entry of an order confirming the

arbitration award.

           So ordered.




                                       -19-